Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00264-CR

                               Montrail Thomas BUTLER,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR6323
                      Honorable Stephanie R. Boyd, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 1, 2021.


                                             _____________________________
                                             Lori I. Valenzuela, Justice